1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CHAPARRAL MATERIALS, INC.,

 8          Plaintiff-Appellant,

 9 v.                                                           NO. 30,063

10 HUGO REYNAGA d/b/a BUILDING
11 EXPRESS,

12          Defendant

13 and

14 HIGH MOUNTAIN HOMES, INC.,

15          Garnishee-Appellee.

16 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
17 Valerie Mackie Huling, District Judge

18 Bingham, Hurst, Apodaca & Wile, P.C.
19 Lillian G. Apodaca
20 Albuquerque, NM

21 for Appellant

22 Michael F. Menicucci
23 Albuquerque, NM

24 for Appellee
 1                             MEMORANDUM OPINION

 2 FRY, Chief Judge.

 3        On March 22, 2010, Plaintiff-Appellant Chaparral Materials, Inc. filed a

 4 response to this Court’s calendar notice indicating that it does not contest this Court’s

 5 proposed summary disposition. Accordingly, for the reasons set forth in this Court’s

 6 March 2, 2010, calendar notice, we affirm the district court’s order granting High

 7 Mountain’s motion to set aside the November 13, 2007, default judgment.

 8        IT IS SO ORDERED.



 9
10                                          CYNTHIA A. FRY, Chief Judge

11 WE CONCUR:



12
13 MICHAEL D. BUSTAMANTE, Judge



14
15 MICHAEL E. VIGIL, Judge




                                               2